DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13, 15, and 16 have been examined.

This is a Corrected Notice of Allowability, made for the purpose of accurately reflecting the current claims (claim 18 having been canceled).


Allowable Subject Matter
Claims 1, 2 ,3, 5, 6, and 7 are allowed.
Claims 11, 12, 13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Qu (CN 109391699 A), discloses a method for a smart device to access a network, which is applied to a server of an online shopping system (paragraphs 4, 6, 8, 23, 24, and 25), the method comprising: receiving a purchase order for the smart device submitted by a designated user, and determining the smart device shipped corresponding to the purchase order (paragraphs 29-33); and in response to the purchase order including at least one network configuration information, sending a write signal, the write signal being used to notify writing of the network configuration information to the smart device, so as to enable the smart device to access a network according to the network configuration information (paragraphs 8, 29-33, 55, 57, 58, 60, 61, 62, 63, and 69; Figures 1, 2, 3, and 4).  Qu teaches an order number of a smart socket (paragraph 57) and a device identifier of an ordered network device (paragraph 65).  Neither is necessarily unique, but unique identifiers are well known, so a smart device identification configured to describe uniqueness of the smart device is obvious.  However, Qu does not disclose, in response to the purchase order not including network configuration information, acquiring a smart device identification.  Neither Qu nor any other prior art of record discloses, or teaches in relevant context, sending the smart device identification to a control terminal, wherein a home subscriber of the control terminal is a user of the smart device, so that when the smart device which is delivered broadcasts a first identification, the control terminal determines whether the delivered smart device is a target device, in response to whether the first identification matches with the smart device identification.
The above statement is applicable to both claim 1, and to claim 11, which is an apparatus directly parallel to method claim 1; the above statement is also applicable to the claims depending from claim 1 and claim 11.
As Examiner does not read Chinese, the above statement is based on the human translation into English of the Qu document, this translation being completed, or sent to Examiner, on January 19, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Qu (CN 109391699 A), discloses an online shopping system, wherein the online shopping system comprises a client-side and a server-side (paragraphs 4, 6, 30, 31, 34, 36, 43, 45, and 57-59; Figures 1 and 2), wherein the client-side is configured for enabling a designated user to submit a purchase order for a smart device to the server-side (ibid., notably paragraphs 57-59), the server-side is configured for receiving the purchase order for the smart device submitted by the designated user (paragraphs 4, 6, 25, 30, 31, 34, 36, 43-45, 50, and 57-59; Figures 1, 2, and 5) and determining the smart device shipped corresponding to the purchase order (paragraphs 29-33); and in response to the purchase order including at least one network configuration information, sending a write signal, the write signal being used to notify writing of the network configuration information to the smart device, so as to enable the smart device to access a network according to the network configuration information (paragraphs 8, 29-33, 55, 57, 58, 60, 61, 62, 63, and 69; Figures 1, 2, 3, and 4).  Qu teaches an order number of a smart socket (paragraph 57) and a device identifier of an ordered network device (paragraph 65).  Neither is necessarily unique, but unique identifiers are well known, so a smart device identification configured to describe uniqueness of the smart device is obvious.  However, Qu does not disclose, in response to the purchase order not including network configuration information, acquiring a smart device identification.  Neither Qu nor any other prior art of record discloses, or teaches in relevant context, sending the smart device identification to a control terminal, wherein a home subscriber of the control terminal is a user of the smart device, so that when the smart device which is delivered broadcasts a first identification, the control terminal determines whether the delivered smart device is a target device, in response to whether the first identification matches with the smart device identification. 
As Examiner does not read Chinese, the above statement is based on the human translation into English of the Qu document, this translation being completed, or sent to Examiner, on January 19, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 18, 2022